DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
2.	Claims 49 and 51-71 are pending. 
3.	Claims 66 and 67 remain withdrawn. 
4.	Claims 49 and 51-65, and 68-71 are examined. 
5. 	All rejections not set forth below have been withdrawn. 
Election/Restrictions
6.	Applicant's election with traverse of Group I, claims 49-65, in the reply filed on June 19, 2017 is acknowledged.  In the Non-Final Office Action mailed on July 13, 2017, the traversal was not found persuasive and the requirement was therefore made FINAL.  Claims 66 and 67 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on June 19, 2017.  Given that the previously added claims 68, 70-71 would have been included in the elected group, they were examined.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

8.	Claims 49, 51-65, 68, and 70-71 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), and Penner et al (US Patent No. 5,859,348, issued January 12, 1999).  Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to a non-transgenic Brassica napus plant comprising a mutagenized Brassica napus polynucleotide encoding an AHASL polypeptide having a threonine substitution at a position corresponding to position 122 of SEQ ID NO: 1 and an asparagine substitution at a position corresponding to position 653 of SEQ ID NO: 1; to a cell, plant part, or seed of said plant, and to a method of using said plant.  The instant specification teaches that SEQ ID NO: 1 is the amino acid sequence of the AHASL from Arabidopsis.  
	Claims 70 and 71 are given their broadest reasonable interpretation as encompassing the plant of claim 49 comprising a detectable amount of the herbicide on any portion of the plant.  The term “no injury,” in claim 71, is interpreted as encompassing the absence of any kind of herbicidal injury, however determined, on any portion of the plant.  The term is not defined in the specification. 
Sala et al teach herbicide-resistant sunflower plants comprising nucleic acid sequences encoding a double-substituted mutant AHASL.  The first mutation is A107T (in sunflower numbering), which corresponds to position 122 of the instant SEQ ID NO: 1, which represents the Arabidopsis AHASL (claim 19).  The second mutation is S638N, Brassica napus (pg. 45, lines 10-29).  
Sala et al teach a method comprising transforming a host cell the with a transformation vector comprising the polynucleotides of their invention, including the above double mutated AHAS; exposing the cell to a level of an imidazolinone herbicide that would kill or inhibit the growth of a non-transformed host cell, and identifying the transformed host cell by its ability to grow in the presence of the herbicide (pg. 9, lines 3-10; claims 19-23).  Sala et al teach treating resistant seeds with seed treatment, which includes seed coating and comprises AHAS inhibiting herbicides such as imazapyr and imazethapyr, among others (paragraph spanning pg. 54 and 55).  Sala et al teach methods of combating undesired vegetation, wherein the seeds of the resistant plants are contacted before sowing and/or after pregermination with an AHAS-inhibiting herbicide (pg. 56, lines 12-15). 
Sala et al teach that the regions of AHASL comprising the herbicide resistance mutations are conserved, and teach that “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional Arabidopsis thaliana (see Sequence Listing on pg. 12-13 and following the Drawings).  
Sala et al teach the sunflower plants comprising the A122T mutation showed resistance to imazamox at up to 300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr (Example 5 on pg. 60-61; Fig. 3 and 5).  Sala et al teach crossing the herbicide resistant plants of their invention with a second plant that is not resistant to said herbicide and obtaining resistant progeny (paragraph spanning pages 46 and 47).   
Sala et al do not teach a plant comprising said double-mutated AHASL comprising the above mutations, wherein the AHASL is from species other than sunflower.  
Arntzen et al teach an oligonucleotide-based method of making a localized point mutation in a plant cell, including a canola, soybean, potato, cotton, or tomato cell, to an AHAS gene causing the plant to be herbicide resistant (Arntzen et al, claim 1; col. 8, line 32 - col. 9, line 3).  Arntzen et al teach regenerating a plant from said resistant cells and obtaining seeds and progeny of said plant (claims 1-8).  Arntzen et al teach that using the method, a mutation may be introduced into any allele of the AHAS gene (col. 8, lines 46-48).  
Penner et al teach sugar beet plants comprising a nucleic acid sequence encoding a mutated AHASL comprising two mutations: A113T (in sugar beet; 122 in Arabidopsis) and P188S (in sugar beet; 197 in Arabidopsis) (Penner et al col. 9, lines 35-55).  Penner et al teach that said double mutation provides enhanced resistance to a combination of sulfonylureas and imidazolinones (Penner et al, col. 9, lines 56-59; Fig. 4).  Penner et al teach that the resultant resistance is synergistic when compared to the level of resistance afforded by the two mutations individually (Penner et al, col. 10, lines 9-14; Table 2 in col. 10).  
At the time the invention was made, it would have been prima facie obvious to use the mutagenesis method of Arntzen et al to introduce, using the sequence information taught by Sala et al, the two mutations taught by Sala et al onto the AHASL gene of any of the agriculturally significant species, including Brassica napus, taught by Arntzen et al and Sala et al.  It would have been obvious to use the resultant plant in a standard method of controlling undesired vegetation, including the method of Sala et al, wherein the plants are treated with an imidazolinone herbicide, including imazamox, imazethapyr, or imazapic.  
It would have been obvious to use the seeds of resistant plants in a method of controlling undesired vegetation of Sala et al wherein the seeds are treated with an herbicide before sowing and/or after pregermination, wherein the herbicide is an imidazolinone, such as imazethapyr, imazamox, or imazapyr.  It would have been also obvious, in view of the teachings of Sala et al and as a matter of standard industry practice, to use said method pre-emergence by applying an appropriate imidazolinone to the seeds of said resultant tolerant plants.  The resultant prima facie obvious Brassica plant, when used in said method of weed control, would comprise “herbicide 
Using the herbicide resistant plant in a breeding method, such as the method of Sala et al, to introgress herbicide resistance into a second plant would have been obvious as well.  
	One would have been motivated to do so because Sala et al expressly teach making sunflower plants comprising the two known point mutations, A122T and S653N, on the same AHASL protein, and teach applying their invention to any plant species, including canola.  One would have also been motivated to do so given that Penner et al teach that combining a mutation at position 122 with another point mutation results in a synergistic level of resistance to imidazolinones.  
	The specific levels of herbicide resistance to imidazolinones, including tolerance to 100 g ai/ha or 35 g ai/ha of imazamox would have naturally flowed from the prima facie obvious structure of said double-mutated AHASL and the plant comprising it.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, given the teachings of Penner et al and Sala et al, said levels would not have been unexpected, specifically given the teachings of Sala that the sunflower plants comprising the A122T mutation showed resistance to imazamox at up to 300 g ai/ha. 
One would have had reasonable expectation of success in obtaining a plant resistant to imidazolinones, including imazamox or imazethapyr, given the conserved .

9.	Claim 69 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sala et al (WO 2007/005581, published January 11, 2007, filed on July 1, 2005) in view of Arntzen et al (US Patent 7,094,606, filed on August 5, 1997), and Penner et al (US Patent No. 5,859,348, issued January 12, 1999), as applied to claim 49, and further in view of Kakefuda et al (US Patent 5,853,973).  Applicant's arguments filed on November 5, 2021 have been fully considered but they are not persuasive.
	The claim is directed to the plant of claim 49, wherein the AHASL polypeptide further comprises an alanine, glutamic acid, serine, phenylalanine, threonine, aspartic acid, cysteine, or asparagine at a position corresponding to position 199 of SEQ ID NO: 1.  The specification teaches that SEQ ID NO: 1 is the wild-type AHASL from Arabidopsis. 
	The teachings of Sala et al, Arntzen et al, and Penner et al are set forth above.  In addition, Sala et al teach as follows: “Using the AHASL sequences of the invention and methods known to those of ordinary skill in art, one can produce additional polynucleotides encoding herbicide resistant AHASL polypeptides having one, two, three, or more amino acid substitutions at the identified sites in these conserved regions” (page 62).  
	The references do not teach a triple-mutated AHASL comprising a substitution at the relative position 199, in addition to the A122T and S653N substitutions. 

	At the time the invention was made, it would have been prima facie obvious to modify the Brassica napus plant made obvious by the teachings of Sala et al, Arntzen et al, and Penner et al, and introduce the R199A substitution into the AHASL of said Brassica plant, thus obtaining a plant comprising said substitution in addition to the A122T and the S653N ones.  One would have been motivated to do so given the suggestion of Sala et al teaching combining three substitution on an AHASL molecule, and the teachings of Kakeduda et al, including the teaching regarding the enzymatic and herbicide tolerance properties of the R199A mutant, and regarding the combination of the substitutions with one or more other herbicide tolerance substitutions. 
	Given that Kakefuda et al, Sala et al, and Arntzen et al reduced their inventions to practice, one would have had reasonable expectation of success. 
Response to Argument. 
Applicant maintains previously submitted arguments.  Applicant argues that “the claimed phenotype of herbicide tolerance is a distinguishing element of the claimed sunflower plant” (page 8 of the Remarks).  Applicant argues that “a claim is anticipated or obvious only if every element in the claim is either expressly or inherently described in the cited prior art,” and cites Ex parte Christensen for support (pages 8-9). 
Brassica napus from numerous possible choices and to subsequently select not one, but two mutations, out of numerous possible mutations, to achieve a Brassica napus plant as presently claimed having the claimed phenotypes of tolerance.  The cited combination of references would not have predictably resulted in the claimed Brassica napus plant.  Moreover, the cited art gives no indication which of the many possible choices of plants together with a combination of mutations was likely to be successful in achieving a Brassica napus plant as claimed having the claimed phenotype of tolerance” (page 10). 
This argument is not found to be persuasive.  To the extent that Applicant reiterates the previously submitted arguments, including the arguments based on impermissible hindsight, the property of herbicide tolerance, and the operability of the cited art, those arguments were fully considered in the previous Office Actions and remain unpersuasive for the reasons of record (see Final Office Action mailed on April 15, 2021; Non-Final Office Action mailed on December 15, 2020; Final Office Action mailed on July 13, 2020). 
Applicant’s argument directed to a finite number of predictable solutions remains nor persuasive as well.  An “an obvious to try” rationale is one of the examples from an open-ended list of the rationales identified in the KSR decision. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.  

This is because the two residues at issue and their herbicide tolerance properties were well-known in the art.  Both, A122 and S653, as well as the domains in which they are located are conserved in all crop species in which the enzyme has been studied.   More importantly, their combination on the same AHASL molecule was also known: Sala et al expressly teach a double mutated AHASL polypeptide, comprising the two instantly claimed substitutions.  Applicant’s argument fails to address these teachings of Sala et al or reconcile them with Applicant’s position. 
The one limitation that Sala et al do not expressly teach is a plant other than sunflower, such as Brassica napus, comprising said AHASL.  Applicant’s invention thus amounts to introducing the two mutations, each of which is well-characterized with regard to the herbicide resistance it confers, into another crop species.  This would have been obvious and readily achievable using methods available in the art at the time the instant invention was made.  
With regard to the Christensen decision, Applicant’s argument is not found to be persuasive either.  In Christensen, neither the prior art nor the specification identified any structures within SEQ ID NO: 2 that were responsible for the claimed cold tolerance phenotype, or described the mechanisms involved.  In contrast, in the instant case, the two substitutions at issue, and their herbicide tolerance conferring properties were not only extensively characterized in the prior art, but used commercially in a number of crops. 
structure, a Brassica napus plant comprising the recited double-mutated AHASL would have been prima facie obvious.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, the differences between the claimed Brassica napus plant and the plants of the prior art would have been prima facie obvious for the reasons set forth in the rejection above and discussed in the previous Office Actions. 
Moreover, there is no evidence in the record that the observed levels of the double mutant’s tolerance to imazamox were, in fact unexpected.  At the same time, the teachings of the prior art indicate that the recited property would not have been unexpected, at least under some conditions, all of which are encompassed by the claims.  Sala et al, for example, teach that the sunflower plants comprising the A122T mutation alone showed resistance to imazamox at up to 300 g ai/ha; and that very little injury was observed at the highest rate doses of imazamox and imazapyr.  Penner et al teach that combining the A122T with P197S, a mutation in a different AHASL domain, in sugar beets, results in synergistic resistance to imidazolinones.  The rejection is maintained. 
Conclusion
10.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662